Citation Nr: 0720071	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral 
hearing loss.

2. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
otitis media of the left ear.

3. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
headaches.

4. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
left hip disorder.

5. Entitlement to service connection for a right hip 
disorder.

6. Entitlement to service connection for a bilateral knee 
disorder.

7. Entitlement to service connection for right ear tinnitus.

8. Entitlement to service connection for left ear tinnitus.

9. Entitlement to service connection for colon cancer as due 
to ionizing radiation exposure.

10. Entitlement to service connection for leukemia as due to 
ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1945 to 
July 1946 and from September 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.

The issues of entitlement to a compensable evaluation for 
bilateral hearing loss, whether new and material evidence has 
been submitted sufficient to reopen claims of entitlement to 
service connection for a left hip disorder, left ear otitis 
media, and headaches, and entitlement to service connection 
for right ear tinnitus, and a bilateral knee disorder, and 
entitlement to service connection for colon cancer, and 
leukemia, to include as due to ionizing radiation, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The evidence of record demonstrates that the veteran has 
left ear tinnitus that is related to his active duty service.

2. In a correspondence received in July 2004, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal of the issue of entitlement to service 
connection for a right hip disorder.


CONCLUSIONS OF LAW

1. Left ear tinnitus was incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

2. The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to service 
connection for a right hip disorder.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted 
with respect to the veteran's claim of entitlement to service 
connection for left ear tinnitus, no purpose would be served 
by undertaking an analysis of whether there has been 
compliance with the notice and duty to assist requirements 
set out in the Veterans Claims Assistance Act of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).

Analysis

I. Left Ear Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that he is entitled to service 
connection for bilateral tinnitus due to noise exposure 
during service.  He indicated in an October 2002 written 
statement that his in-service noise exposure includes gun 
fire during boot camp, aircraft noise exposure while working 
on the flight line without ear plugs, noise exposure from 
shooting and exploding mines during World War II (WWII), and 
exposure to the explosion of an ammunition barge while 
anchored off of Guam.  The Board observes that he is already 
service-connected for bilateral hearing loss due to in-
service noise exposure.  Thus, the Board is satisfied that 
the veteran has demonstrated in-service injury of excessive 
noise exposure.

A review of service medical records fails to reveal any in-
service complaints of ringing or buzzing in the veteran's 
ears.  However, a February 2003 Dr. Kirkner treatment report 
indicates that the veteran reported noticing an onset of such 
symptoms following an explosion during service.  The veteran 
as a lay person is competent to report information of which 
he has personal knowledge, i.e., information that he can 
gather through his senses.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Thus, his statement to Dr. Kirkner 
regarding the onset of his symptoms is competent.  

While competent to report what came to him through his 
senses, the veteran does not have medical expertise to 
provide a competent opinion regarding diagnosis and 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Dr. Kirkner, however, is qualified to provide such 
information.  In this regard, the February 2003 Dr. Kirkner 
treatment report indicates that the veteran's excess tinnitus 
in his left ear is most likely secondary to his exposure to 
an explosion during service.  No opinion is made regarding 
his right ear tinnitus.

The record does not contain any negative nexus opinions with 
respect to the veteran's left ear tinnitus.  Therefore, in 
light of such competent medical evidence linking the 
veteran's current left ear tinnitus to service, the Board 
finds that service connection is warranted.  As such, the 
veteran's claim is granted.

II. Right Hip Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2006).  In July 2004, the RO received a 
written statement in which the veteran indicated that he has 
never tried to claim service connection for a right hip 
disorder.  This issue, however, was certified for appeal.  
Seeing as the veteran does not want to claim service 
connection for a right hip disorder, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review such claim and it 
is dismissed.


ORDER

Entitlement to service connection for left ear tinnitus is 
granted.

The issue of entitlement to service connection for a right 
hip disorder is dismissed.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  

I. VCAA Notice

With respect to the veteran's requests to reopen previously 
disallowed claims of service connection for a left hip 
disorder, left ear otitis media, and headaches, the law 
requires the presentation of a special type of evidence-
evidence that is both new and material.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Id.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

A letter was sent to the veteran in September 2002 that 
notified him of the evidence and information necessary to 
substantiate his underlying service connection claim.  This 
letter also indicated that these claims had been previously 
denied in an August 1991 RO rating decision and that he must 
submit new and material evidence to reopen such claims.  
However, the veteran was not provided notice regarding the 
technical definitions of new and material, nor was he 
informed of the bases for the prior denials of benefits and 
what evidence and information was necessary to reopen his 
claims of service connection for a left hip disorder, left 
ear otitis media, and headaches.  In this case, the RO 
specifically failed to notify the veteran that he must submit 
new evidence which demonstrates that he has a current left 
ear disability, and that his left hip disorder and headaches 
are somehow related to his active duty service.

In light of the above, the Board finds that these issues must 
be remanded to the RO for proper notice in accordance with 
Kent.  The veteran's request to reopen his previously 
disallowed claim was received in September 2000.  Thus, the 
standard for new and material evidence applicable to the 
present appeal is that outlined in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Specifically, "new and material 
evidence" is that not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Id.  See also 38 C.F.R. § 3.156(a) (1999).  On 
remand, care should therefore be taken to provide the veteran 
notice of the appropriate applicable standard.

The court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), is applicable to all of the veteran's claims on 
appeal.  Dingess held that VA must provide notice of all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice 
regarding the type of evidence necessary to establish a 
disability rating or effective date with respect to any of 
his claims.  As these questions are involved in the present 
appeal, such notice should be provided upon remand.

II. Missing Treatment Records

In addition to inadequate VCAA notice, the Board finds that a 
remand is necessary because there are a number of medical 
records missing with respect to the veteran's claims.  

First, the Board finds that there are missing service medical 
records which are pertinent to his claims on appeal regarding 
a left hip disorder and headaches.  The veteran indicated in 
an April 2004 written statement that he injured his left hip 
during service when he slipped and fell while on watch during 
a hurricane aboard the U.S.S. LST 602.  He stated that this 
incident occurred sometime in October or November 1950, and 
that he was sent to the Naval Hospital in Jacksonville, 
Florida for outpatient treatment.  His headaches, he 
contends, began in 1951 while he was serving aboard the 
U.S.S. LST 1032.  Although unsure of the exact date and 
location of treatment, he indicates that he was hospitalized 
at either the Naval Hospital in Norfolk, Virginia, or at the 
Little Creek Amphibious Base sometime around April 1951.

The Board notes that sometimes service hospital or clinical 
records are not associated with the veteran's service medical 
records, and instead are filed at the National Personnel 
Records Center (NPRC) under the facility.  The Board feels 
that since the veteran specifically contends that his service 
medical records contain evidence of these in-service 
injuries, appropriate attempts should be made to retrieve 
these records, taking care to explore all possible locations.

The veteran has also indicated that he received treatment 
throughout the years for his various claimed disabilities 
from the VA Medical Center (MC) in Ann Arbor, Michigan.  
Records dated May to July 1979 and January 1991 to November 
2001 are associated with the claims folder.  However, there 
is no indication that the veteran has ever been asked to 
provide specific dates of treatment.  Thus, it is unclear 
whether all relevant VA treatment records have been obtained.  
Seeing as VA has a duty to obtain all outstanding identified 
VA treatment records, the Board finds that, while this appeal 
is on remand, the veteran should be asked to provide 
information regarding the dates he was treated at the Ann 
Arbor VAMC for his claimed disabilities.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively in the 
possession of VA adjudicators during the consideration of a 
claim).  Any records identified which are not associated with 
the claims folder should then be obtained.

Finally, the veteran has identified a number of private 
medical professionals and facilities from which he sought 
treatment for his claimed disabilities since service 
separation.  He has indicated in various written statements 
that many of the individual providers are no longer alive; 
thus, such records are considered unavailable.  However, in 
October 2002, the veteran submitted consent forms for Drs. 
Ikram, Singer, and Garfinkel, as well as for the Doctors 
Hospital, the Methodist Hospital of Dyersburg, and Plantation 
General Hospital.  There is no indication in the claims 
folder that any requests were sent to these providers and 
facilities regarding the veteran's medical records.  
According to 38 C.F.R. § 3.159(c)(1) (2006), VA has a duty to 
assist veterans in obtaining private treatment records which 
may be pertinent to their claims.  In the present case, the 
veteran has provided all the necessary information and 
consent to obtain records from these providers.  As such, the 
Board finds that appropriate attempts should be made to 
obtain these clinical records.

In addition to the above private treatment providers, the 
veteran has stated that he received treatment for various 
disabilities from Drs. Taylor and Medlar of Michigan.  He has 
not, however, indicated that either of these providers are 
dead or that clinical records from these providers are 
unavailable.  Similarly, the veteran indicated that he has 
received treatment for leukemia from a Dr. Schiffer and from 
the Karmonos Cancer Clinic.  Finally, a treatment report from 
a Dr. Kirkner is associated with the claims folder, but no 
clinical records associated with the treatment report have 
been requested.  The records associated with all of these 
providers are potentially relevant to the veteran's claims on 
appeal.  Thus, a remand is necessary to obtain these records.  
Since no additional identifying information has been 
provided, including a consent form, the veteran should be 
asked to provide consent forms with the names, addresses, and 
dates of treatment for each medical professional and facility 
above.

III. Claims Based on Ionizing Radiation Exposure

The veteran claims that he was exposed to radiation during 
active service and that this exposure caused his colon cancer 
and myeloid leukemia.  There is competent medical evidence of 
record confirming the veteran's diagnoses of colon cancer and 
myeloid leukemia.  Under 38 C.F.R. § 3.311(b)(2) (2006), 
colon cancer and leukemia (other than chronic lymphatic 
leukemia) are "radiogenic diseases."

Under 38 C.F.R. § 3.311(b)(5), if a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 to July 
1946, or other activities as claimed; subsequently developed 
a radiogenic disease within the requisite time period after 
exposure, the veteran is afforded the benefit of the special 
development procedures in § 3.311(a).  Under such procedures, 
dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing.  38 C.F.R. § 3.311(a)(2)(i) (2006).  In all other 
claims, 38 C.F.R. § 3.311(a) requires that a request be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include, but may not be 
limited to, the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2006).

The veteran believes that he was exposed to ionizing 
radiation during his period of service in the Navy from 1945 
to 1946.  Specifically, he claims that he was exposed while 
serving aboard the U.S.S. PC 1171.  He contends that the 
U.S.S. PC 1171 was docked at Sasebo, Japan for thirty days in 
September 1945, and that his own research has revealed that 
Sasebo is located less than 40 miles from Nagasaki.  The 
veteran does not claim that he was aboard the U.S.S. PC 1171 
while it was at Sasebo; rather, he states that he joined the 
crew shortly thereafter and traveled around various islands 
in the East China Sea and along the Chinese coastline.  He 
claims that he was exposed to ionizing radiation from the 
saltwater used aboard the vessel for bathing, drinking, 
cleaning, and cooking.  Additionally, the veteran contends 
that the filtration system used to filter the supposedly 
contaminated saltwater was also contaminated from the time 
spent docked at Sasebo.

Personnel records associated with the claims folder indicate 
that the veteran arrived on board the U.S.S. PC 1171 in 
November 1945 and remained there until sometime around May 
1946.  Additionally, the veteran has submitted a copy of the 
Vessel History Card for the U.S.S. PC 1171, which shows that 
the vessel was assigned to the active Pacific fleet in 
September 1945.  Although the veteran submitted a narration 
from an unknown source which indicates that the U.S.S. PC 
1171 was the first U.S. Naval vessel to go dockside in 
Sasebo, Japan on September 25, 1945, there is no additional 
evidence which corroborates this statement.  No development 
has been undertaken to verify whether the U.S.S. PC 1171 was, 
in fact, docked at Sasebo, Japan around the time Nagasaki was 
bombed, nor has any attempt been made to obtain information 
regarding any ionizing radiation exposure ships docked at 
such port might have experienced.

It is the judgment of the Board that further development 
should be undertaken in this case.  In particular, action 
should be taken to contact the Defense Threat Reduction 
Agency (DTRA), because of its expertise related to such 
claims.  The DTRA should be requested to provide radiation 
exposure information for the veteran.  In constructing that 
dose estimate DTRA should be provided with any information 
regarding the location of the U.S.S. PC 1171 in Japan for the 
months of September and October 1945.  DTRA should also 
consider the veteran's statements about the circumstances of 
his service.

If, after submission of the case to DTRA, if it is determined 
that the veteran was exposed to ionizing radiation, the 
agency of original jurisdiction (AOJ) should proceed with 
additional development prescribed by 38 C.F.R. § 3.311, 
including referral to the Under Secretary for Benefits, 
followed by readjudication of the claim.  

IV. VA Examinations

A. Initial Evaluation for Bilateral Hearing Loss

The RO granted service connection for bilateral hearing loss 
based on the evidence and opinion contained in a November 
2001 VA audiology report.  The veteran's pure tone thresholds 
are presented in graphic form; however, the Board may not 
interpret such data.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  There are no other audiograms of record which the 
Board may use to evaluate the current severity of the 
veteran's hearing loss.  In light of such circumstances, the 
Board concludes that the veteran should be provided a VA 
audiological examination for the purpose of rating the 
severity of his bilateral hearing loss.

B. VA Examinations Related to Service Connection Claims

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the veteran's issues on appeal regarding 
entitlement to service connection for otitis media, right ear 
tinnitus, a left hip disorder, headaches, a bilateral knee 
disorder, colon cancer, and leukemia, the record does not 
demonstrate all three of the requirements discussed above 
necessary to warrant a VA examination and opinion.  However, 
much of the development directed by this remand may provide 
evidence of the missing element without providing sufficient 
evidence to decide the claim.  As such, VA examinations may 
be required provided the evidence discussed below is 
obtained.

If evidence is obtained which demonstrates that the veteran 
currently has left ear otitis media which may be related to 
his in-service incident of otitis media, then a VA 
examination is in order to determine whether his current left 
ear otitis media is related to this in-service incident.  
Similarly, there is no evidence of headaches in the veteran's 
service and post-service medical records.  However, if 
evidence is obtained which demonstrates that he experienced 
headaches during service as well as evidence that he has a 
current headache disability which might be related to 
service, then a VA examination with etiological opinion will 
be needed.  With respect to the veteran's claims regarding 
right ear tinnitus, a bilateral knee disorder, colon cancer, 
and leukemia, a VA examination is in order if evidence is 
obtained which suggests that any of these disabilities is 
somehow related to the veteran's active service.  Finally, an 
opinion may be necessary regarding the veteran's claim of 
service connection for a left hip disorder if evidence is 
obtained which shows a glenoid lebrum tear or articular 
damage of the left hip.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding what constitutes new and 
material evidence, as set forth in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
as well as what evidence and information 
is necessary to reopen his claims of 
service connection for a left hip 
disorder, left ear otitis media, and 
headaches.  See 38 C.F.R. § 3.156 (2001); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

3. Appropriate attempts should be made to 
retrieve the veteran's missing service 
medical records, including clinical 
records from the U.S. Naval Hospital in 
Jacksonville, Florida for the period from 
October 1950 to December 1950, and from 
the U.S. Naval Hospital in Norfolk, 
Virginia and the Little Creek Amphibious 
Base Hospital for the period from March 
1951 to May 1951.  It should be noted that 
the veteran's clinical records may be 
filed at the National Personnel Records 
Center (NPRC) under the name of the 
facility, and not the veteran.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

4. Contact the veteran and ask him to 
provide the dates of treatment for his 
claimed disabilities at the Ann Arbor 
VAMC.  If any records are identified that 
are not already associated with the claims 
folder, obtain such records.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

5. Contact the veteran and ask him to 
provide more specific information about 
the names, addresses, and dates of 
treatment for Drs. Taylor and Medlar of 
Michigan, Dr. Schiffer, the Karmonos 
Cancer Clinic, and Dr. Kirkner.  After 
receiving his response, make appropriate 
attempts to obtain treatment records from 
these providers.

6. Request treatment records from Dr. 
Singer, Dr. Garfinkel, Dr. Ikram, the 
Doctors Hospital, Methodist Hospital of 
Dyersburg, and Plantation General 
Hospital.  For information regarding the 
addresses, dates, and treatment sought, 
refer to the consent forms submitted by 
the veteran in October 2002.  Appropriate 
attempts should be made to obtain these 
records.

7. Schedule the veteran for a VA audiology 
examination to determine the extent of his 
disability due to hearing loss.  The 
claims file and a copy of this remand must 
be made available to the examiner prior to 
the requested examination, and the 
examiner should indicate that the claims 
file was reviewed in conjunction with the 
examination.  All necessary tests should 
be conducted including puretone testing 
and word recognition testing using the 
Maryland CNC word list.  If the examiner 
cannot complete audiological testing or 
speech recognition testing for any reason, 
he/she should provide a detailed 
explanation for why such testing cannot be 
completed.

8. Determine whether the U.S.S. PC 1171 
was docked at Sasebo, Japan for the period 
from September 1945 to October 1945.  
Also, determine the location of Sasebo, 
Japan in relationship to Nagasaki, Japan.  

9. After completion of the above, request 
that DTRA provide a radiation dose 
estimate for the veteran.  In constructing 
the dose estimate, DTRA should be 
requested to consider the veteran's 
presence onboard the U.S.S. PC 1171 for 
the period from November 1945 through 
May1946, any information indicating 
whether the U.S.S. PC 1171 was docked at 
Sasebo, Japan in September and October 
1945, and the veteran's statements 
regarding his claimed contamination.  DTRA 
should be provided with a copy of the 
veteran's statements regarding his 
contentions, along with any information 
regarding the U.S.S. PC 1171 and Sasebo, 
Japan.

10. Thereafter, make a determination as to 
whether the veteran was exposed to 
ionizing radiation, and if so, proceed 
with additional development prescribed by 
38 C.F.R. § 3.311, including referral to 
the Under Secretary for Benefits.

11. If, and only if, evidence is obtained 
which demonstrates that the veteran 
currently has left ear otitis media which 
may be related to his in-service incident 
of otitis media, then schedule the veteran 
for a VA examination.  Such examination is 
for the purpose of ascertaining the 
etiology of any current left ear otitis 
media.  The claims file, including a copy 
of this REMAND, must be made available to 
the examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should indicate 
whether the veteran currently has left ear 
otitis media and provide an opinion as to 
whether any current left ear otitis media 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service, including whether it is related 
to his April 1945 in-service incident of 
left ear otitis media.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran currently has left ear 
otitis media that is related to service on 
a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

12. If, and only if, evidence is obtained 
which demonstrates that he experienced 
headaches during service as well as 
evidence that he has a current headache 
disability which might be related to 
service, then schedule the veteran for a 
VA examination.  Such examination is for 
the purpose of ascertaining the etiology 
of any current headaches.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examiner should indicate 
that the claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should indicate whether the 
veteran currently has headaches and 
provide an opinion as to whether such 
headaches are more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service, including whether it is related 
to any in-service diagnosis or treatment 
for headaches.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran currently has headaches that are 
related to service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

13. If, and only if, evidence is obtained 
which suggests that right ear tinnitus 
might be related to the veteran's active 
service, then schedule the veteran for a 
VA examination.  Such examination is for 
the purpose of ascertaining the etiology 
of any current right ear tinnitus.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should indicate 
whether the veteran currently has right 
ear tinnitus and provide an opinion as to 
whether such tinnitus is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his active service.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran currently has right ear tinnitus 
that is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

14. If, and only if, evidence is obtained 
which shows a glenoid lebrum tear or 
articular damage of the left hip during 
service, then schedule the veteran for a 
VA examination.  Such examination is for 
the purpose of ascertaining the etiology 
of any current left hip disorder, 
including degenerative joint disease.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should indicate 
whether the veteran currently has a left 
hip disorder, providing diagnoses for any 
disorders, including degenerative joint 
disease.  The examiner should then provide 
an opinion as to whether any left hip 
disorder is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service, including any in-service left hip 
injury.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran 
currently has a left hip disorder that is 
related to service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

15. If, and only if, evidence is obtained 
which suggests that a bilateral knee 
disorder might be related to the veteran's 
active service, then schedule the veteran 
for a VA examination.  Such examination is 
for the purpose of ascertaining the 
etiology of any current bilateral knee 
disorder, including degenerative joint 
disease.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should indicate 
whether the veteran currently has a 
bilateral knee disorder, providing 
diagnoses for any disorders, including 
degenerative joint disease.  The examiner 
should then provide an opinion as to 
whether any knee disorder is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his active service.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran currently has a bilateral knee 
disorder that is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

16. If, and only if, evidence is obtained 
which suggests that colon cancer might be 
related to the veteran's active service, 
then schedule the veteran for a VA 
examination.  Such examination is for the 
purpose of ascertaining the etiology of 
any current colon cancer.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examiner should indicate 
that the claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should provide an opinion as to 
whether the veteran's colon cancer is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active service.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran has colon cancer that 
is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

17. If, and only if, evidence is obtained 
which suggests that myeloid leukemia might 
be related to the veteran's active 
service, then schedule the veteran for a 
VA examination.  Such examination is for 
the purpose of ascertaining the etiology 
of any current myeloid leukemia.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's 
myeloid leukemia is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his active service.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran has myeloid leukemia that is 
related to service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

18. Following completion of the above, and 
any other development deemed necessary, 
readjudicate the veteran's claims of 
entitlement to a compensable evaluation 
for bilateral hearing loss, whether new 
and material evidence has been submitted 
sufficient to reopen claims of entitlement 
to service connection for a left hip 
disorder, left ear otitis media, and 
headaches, and entitlement to service 
connection for right ear tinnitus, and a 
bilateral knee disorder, and entitlement 
to service connection for colon cancer, 
and leukemia, to include as due to 
ionizing radiation exposure.  If the 
claims remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


